

 
 
EXHIBIT 10.1

AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 1st day of January, 2013, to the AMENDED AND
RESTATED MANAGEMENT AGREEMENT made as of the 1st day of March, 2012, (the
“Management Agreement”) among CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF”), EMERGING CTA PORTFOLIO L.P., a New York limited
partnership (the “Partnership”) and WILLOWBRIDGE ASSOCIATES INC., a Delaware
corporation (the “Advisor” or “Willowbridge”, all parties together, the
“Parties”).  Capitalized terms not defined herein have the meaning ascribed to
those terms in the Management Agreement.
 
W I T N E S S E T H:
 
WHEREAS, effective January 1, 2013, the Partnership’s assets allocated to the
Advisor will be traded pursuant to the Advisors wPraxis Futures Trading Approach
through an investment in CMF Willowbridge Master Fund, L.P., a New York limited
partnership of which CMF is the general partner and Willowbridge is the advisor;
and
 
WHEREAS, effective January 1, 2013, the leverage with which the Partnership’s
assets are being traded is being changed from two times the leverage normally
applied to the wPraxis Futures Trading Approach to three times the leverage
normally applied to the wPraxis Futures Trading Approach; and
 
WHEREAS, effective January 1, 2013, the Advisor’s monthly fee for professional
management services is being increased to 1/8 of 1% (1.5% per year); and
 
WHEREAS, the Parties wish to amend that Management Agreement to reflect these
changes.
 
NOW, therefore, the Parties agree as follows:
 
1.  All references to “2 times leverage” in Sections 1(a) and 1(c) of the
Management Agreement shall be deleted and replaced by “3 times leverage”.
 
2. The second sentence of Section 1(b) of the Management Agreement shall be
amended to add “, whether directly or indirectly through the Master Fund,” after
“All trades made by the Advisor for the account of the Partnership”.
 
3. Section 3(a), clause (ii) shall be deleted and replaced by the following:
 
“A monthly fee for professional management services equal to 1/8 of 1% (1.5% per
year) of the month-end Net Assets of the Partnership allocated to the Advisor
(computed monthly by multiplying the adjusted net assets of the Partnership
allocated to the Advisor as of the last business day of each month by 1.5% and
dividing the result thereof by 12).”
 
4. In all other respects the Management Agreement remains unchanged and of full
force and effect
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By           /s/  Walter
Davis                                                              
Walter Davis
President and Director


EMERGING CTA PORTFOLIO L.P.


By:  Ceres Managed Futures LLC
(General Partner)




By           /s/  Walter
Davis                                                              
Walter Davis
President and Director




WILLOWBRIDGE ASSOCIATES INC.




By           /s/  Steven R.
Crane                                                                
     Name:  Steven R. Crane
     Title:    Senior Vice President

 
 
 
 
